DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 21-27 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 USC 112(b) rejections have been fully considered but they are persuasive. The 112(b) rejection of claim 2 has been withdrawn.
Applicant's arguments, with respect to the 35 USC 103 rejections, have been fully considered but they are not persuasive. Applicant argues that Yokoyama does not teach a smear density since the enrichment of the fuel is not related to smear density. Applicant has defined the smear density ([0011]) as the ratio between                     
                        
                            
                                A
                                r
                                e
                                
                                    
                                        a
                                    
                                    
                                        F
                                        u
                                        e
                                        l
                                    
                                
                            
                            
                                A
                                r
                                e
                                
                                    
                                        a
                                    
                                    
                                        I
                                        n
                                        t
                                        e
                                        r
                                        i
                                        o
                                        r
                                         
                                        C
                                        r
                                        o
                                        s
                                        s
                                        -
                                        s
                                        e
                                        c
                                        t
                                        i
                                        o
                                        n
                                    
                                
                            
                        
                    
                 wherein the                     
                        A
                        r
                        e
                        
                            
                                a
                            
                            
                                F
                                u
                                e
                                l
                            
                        
                    
                 is the area of fissionable nuclear fuel in a cross-section of the fuel element perpendicular to the longitudinal axis of the fuel element and the                     
                        A
                        r
                        e
                        
                            
                                a
                            
                            
                                I
                                n
                                t
                                e
                                r
                                i
                                o
                                r
                                 
                                C
                                r
                                o
                                s
                                s
                                -
                                s
                                e
                                c
                                t
                                i
                                o
                                n
                            
                        
                    
                 is the area of the interior of the cladding in the cross-section of the fuel element perpendicular to the longitudinal axis of the fuel element. 
The examiner respectfully disagrees that the amount of fissile material (i.e., the enrichment) is not related to smear density, nor is smear density a factor in the amount of fissile material present. The fissile fuel concentration/area is directly related to the smear density. Increasing or decreasing the area of the fuel would necessarily change the amount of fissile fuel content in that cross-sectional slice. Additionally, one could achieve a higher smear density by incorporating a larger content of fissionable nuclear fuel in the cross-sectional slice, such as by increasing the enrichment of the fuel in that slice. As such, Yokoyama teaches the smear density as claimed.
Yokoyama teaches three different embodiments ([0132-0139]) that show one skilled in the art can vary the fissile content of fuel axially and radially by (1) changing the density of fuel in different regions (Fig. 17); (2) changing the diameter of the fuel in different regions (Fig. 18); and (3) changing the enrichment of the fuel in different regions (Fig. 19). However, there is no reason that the embodiments as shown in Fig. 17 and 18 must have three regions and cannot have five regions. Similarly, there is no reason that the embodiment as shown in Fig. 19 must have at least five regions and cannot have only three regions. A skilled artisan, using the teachings of the three embodiments, would have found it obvious to optimize the smear density profile and fissile fuel concentration to include at least five different smear densities that vary along the longitudinal axis of the fuel element.  As Yokoyama teaches by varying the fissile content ratio in discrete regions “the decrease in thermal power of the reactor core due to the decrease in reactivity can be suppressed” ([0144]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-7 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. “Development and Validation of ALFUS: An Irradiation Behavior and Analysis Code for Metallic Fast Reactor Fuels” in view of Yokoyama et al. US Pub 20050220251 and further in view of Kumaoka JPS50102473.
Regarding claim 1, Ogata discloses a method of manufacturing a fuel element (Pg. 113 and Fig. 1), the method comprising: modeling fuel strain along a longitudinal axis of a fuel element (See Fig. 1; Fig. 7/8) and modeling a smear density profile (See Fig. 7-9). 
While Ogata does not explicitly disclose constructing a fuel element, Ogata does disclose that “the methodology developed for ALFUS can be a basis for the design procedure, which can optimize the metallic fuel pin geometry—for example, smear density, plenum volume, and cladding thickness” (Pg. 122). Accordingly, Ogata suggests a step of constructing the fuel element to have a tubular interior volume (Fig. 3: cladding) storing a fissionable composition (Fig. 3: fuel slug); the fissionable composition in thermal transfer contact with an interior surface of the fuel element (see Fig. 3(II): the fuel slug and cladding are in thermal transfer contact) and having a smear density based on the modeled smear density profile (See Fig. 3 (I-III), Pg. 117-118: the fuel elements are constructed using different radius for the fuel and cladding and are therefore have a smear density based on the modeled smear density profile of                                 
                                    S
                                    D
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    r
                                                                
                                                                
                                                                    o
                                                                
                                                                
                                                                    s
                                                                    l
                                                                    u
                                                                    g
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    r
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    *
                                    100
                                    )
                                
                            . It would have been obvious to utilize the results of the ALFUS code to construct the fuel element based on the modeling and such a modification provides the advantage of optimizing the fuel pin geometry to achieve a target burnup at certain temperatures (Pg. 122). 
Ogata discloses the relationship between smear density and strain (Fig. 9) but does not explicitly disclose discrete regions of smear density to offset the modeled strain.
Yokoyama teaches modeling a smear density profile (Fig. 19) including at least five smear densities that vary along the longitudinal axis of the fuel element (2d-2i). A skilled artisan would recognize that the fissile fuel concentration/area is directly related to the smear density. Increasing the area of the fuel would necessarily increase the amount of fissile fuel content in that cross-sectional slice. A fuel element with a higher smear density would have a larger area of fissionable nuclear fuel in the cross-sectional slice.
As shown in Fig. 7/8 of Ogata, the fuel element has two regions of locally decreased strain in the bottom and top of the axial length of the core which correspond to the axial locations of the increased smear densities (2i/2e have a higher smear density) at the bottom and top of the axial length of the reactor core of Yokoyama. Therefore, the combination of the method of Ogata with the modeling of Yokoyama would have produced the method step comprising modeling a smear density profile along the longitudinal axis of the fuel element to offset the modeled fuel strain such that at least one region of locally decreased strain corresponds to a region of locally increased smear density.  
Accordingly, it would have been obvious to modify the method of Ogata with the method of Yokoyama for the predictable result of a “decrease in thermal power of the reactor core due to the decrease in reactivity can be suppressed, the control of the flow rate of steam and the control range of the reflector moving speed may be limited or may be omitted in some cases, and as a result, a fast reactor can be provided which is driven by simple operation and which has high safety and superior efficiency” ([0143]). 
Yokoyama teaches three different embodiments ([0132-0139]) that show one skilled in the art can vary the fissile content of fuel axially and radially by (1) changing the density of fuel in different regions (Fig. 17); (2) changing the diameter of the fuel in different regions (Fig. 18); and (3) changing the enrichment of the fuel in different regions (Fig. 19). However, there is no reason that the embodiments as shown in Fig. 17 and 18 must have three regions and cannot have five regions. Similarly, there is no reason that the embodiment as shown in Fig. 19 must have at least five regions and cannot have only three regions. A skilled artisan, using the teachings of the three embodiments, would have found it obvious to optimize the smear density profile and fissile fuel concentration to include at least five different smear densities that vary along the longitudinal axis of the fuel element.  As Yokoyama teaches by varying the fissile content ratio in discrete regions “the decrease in thermal power of the reactor core due to the decrease in reactivity can be suppressed” ([0144]). 
Alternately, Kumaoka teaches a fuel element (Fig. 3) with a smear density profile along the longitudinal axis of the fuel element including at least five different smear densities that vary along the longitudinal axis of the fuel element (12, 13, 14, 15, 16; each discrete region has a different fuel area with a constant area of the cladding in the cross-section). It would have been obvious to one of ordinary skill in the art to modify the smear density profile of Yokoyama with the five different smear densities of Kumaoka for the predictable advantage of a fuel rod with as much fissile material as possible is inserted ([0002]). As Kumaoka teaches, such an arrangement allows for the power distribution of the nuclear fuel rod to be flattened and the pellets can be effectively heated so that the heat and fuel economy is excellent.  
Regarding claim 2, the above-described combination teaches all the elements of the parent claim wherein the fuel element is constructed having at least five different smear densities. Ogata further discloses wherein the smear density profile increases average burnup at a plurality of locations along the longitudinal axis of the fuel element (Pg. 112 “ALFUS can be a basis for the design procedure, which can optimize the metallic fuel pin geometry—for example, smear density, plenum volume, and cladding thickness—to achieve a target burnup at a certain temperature”). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. In this combination, Kumaoka teaches wherein the modeled smear density approximates an inverted gaussian shape (see Fig. 3/4; [0002]). 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein the smear density of the fuel element is higher at a first end of the fuel element than at a second opposite end of the fuel element (Fig. 19: 2i is 1.25 and at the opposite end 2e is 1.2). It would have been obvious to modify the method of Ogata with the smear density profile of Yokoyama for the same predictable advantages as described above in claim 1. 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein the first end of the fuel element (Fig. 26: top end of 131) is proximate a coolant exit point (137) within a fuel assembly (see Fig. 26) and the second opposite end of the fuel element (bottom end of 131) is proximate a coolant entry point (135) of the fuel assembly (see Fig. 26). It would have been obvious to modify the method of Ogata with the fuel assembly of Yokoyama as it produces no unexpected results. A skilled artisan would recognize that a nuclear reactor core contains fuel assemblies with a structured group of fuel elements and such a modification provides the advantage of preventing an uneven increasing in power of the fuel pin bundle and suppressing the thermal spike phenomenon ([0164]). 
Yokoyama teaches the claimed invention in reversed order but does not explicitly teach a first end proximate a coolant entry point and the second end proximate a coolant exit point. However, it would have been obvious to rearrange the low and high fissile material regions (140, 142) based on the heat exchange properties of the fuel assembly. A skilled artisan would recognize the smear density is related to the amount of fissionable fuel content and the amount of fissionable fuel is directly related to the heat exchange properties. A skilled artisan would also recognize that a higher smear density would have a higher fissionable fuel content which would result in a higher temperature and the coolant heats up as it travels from the bottom to the top of the fuel element as it dissipates heat. Therefore, it would have been obvious to have the highest smear density region at the bottom of the fuel element, which has the highest temperature, for temperature control such that more heat can be dissipated which would result in the highest output. 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim and in this combination Yokoyama further teaches wherein the fuel element comprises at least three sections, a first section (2i) proximate a first longitudinal end of the fuel element (top), a third section (2e) proximate a second longitudinal end of the fuel element (bottom), and a second section (2f) between the first and third sections (2f is between 2i/2e), wherein an average smear density of the first section is greater than an average smear density of the second section (2i has a fissile material concentration of 1.25 and 2e has a concentration of 1.05 and therefore the smear density of 2i is greater than 2e), and wherein an average smear density of the third section is greater than the average smear density of the second section (2e has a fissile material concentration of 1.2 and 2f has a concentration of 1.05 and therefore the smear density of 2e is greater than 2f). 
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. While Yokoyama does not explicitly teach the modeled smear density profile includes regions of increased smear density that correspond to regions of decreased neutron flux, a skilled artisan would recognize that the neutron flux is highest in the center of the core and lower at the top and bottom of the core. Therefore, as suggest by Yokoyama, the increased regions of smear density (2i/2e) at the top and bottom of the reactor core would correspond to regions of decreased neutron flux.  It would have been obvious to modify the method of Ogata with the smear density profile of Yokoyama for the same predictable advantages as described above in claim 1.
Regarding claim 21, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein constructing the fuel element further comprises: disposing a first fissionable composition within a first end section of the tubular interior volume (2i has a concentration of 1.25), the first fissionable composition having a first average smear density; disposing a second fissionable composition within a central section of the tubular interior volume (2f has a concentration of 1.05), the second fissionable composition having a second average smear density less than the first average smear density (concentration of 2f is less than 2i, and since 2f has a lower concentration of fissionable material the smear density would be less than 2i); and disposing a third fissionable composition within a second end section of the tubular interior volume (2e has a concentration of 1.2), the third fissionable composition having a third average smear density greater than the second average smear density (concentration of 2e is greater than 2f, and since 2e has a greater concentration of fissionable material the smear density would be greater than 2f). 
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein the first end section and the second end section are equal length (see Fig. 19, the thickness of regions 2i and 2e appear to be the same) and the first average smear density is greater than the third average smear density (2i has a higher concentration of fissionable material and therefore would have a higher smear density than region 2e). 
Regarding claim 23, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein smear density of the first fissionable composition varies according to a decreasing step function (average concentration of fissionable material varies by a decreasing step function from 2i to 2h and therefore the smear density also varies by a decreasing step function) within the first end section (top) and smear density of the third fissionable composition varies according to an increasing step function (average concentration of fissionable material varies by an increasing step function from 2d to 2e and therefore the smear density also varies by an increasing step function) within the second end section (bottom). 
Regarding claim 24, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein the smear density of the first fissionable composition, second fissionable composition, and third fissionable composition varies continuously along a length of the fuel element and approximates an inverted gaussian shape (as shown in Fig. 19, the fissionable fuel composition has 6 different values over the normalized longitudinal length of the core in over 6 discrete regions and when graphed approximate an inverted Gaussian shape). 
[Chart]
Fig. 2: Graphical representation of the modeled smear density of Yokoyama over the normalized longitudinal length of the core height from Fig. 19. 
Regarding claim 25, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein smear density varies according to a step function (see Fig. 19, the fissionable material varies according to a step function and therefore the smear density also varies). 
Claim 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. “Development and Validation of ALFUS: An Irradiation Behavior and Analysis Code for Metallic Fast Reactor Fuels” in view of Yokoyama et al. US Pub 20050220251 in view of Kumaoka JPS50102473 and further in view of Randall et al. US Pub 20140169516. 
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. Ogata discloses a modeled fuel strain (Fig. 7/8) and the modeling can be a basis for the design procedure, which can optimize the metallic fuel pin geometry- for example, cladding thickness (Pg. 112) but does not explicitly disclose a variable cladding thickness. 
Randall teaches constructing a fuel element (Fig. 4) comprising construct constructing the fuel element to have a variable cladding thickness along the longitudinal axis ([0026] “Outer diameter doc2 may be reduced in 214 c while inner diameter dic1 and fuel element width df1 are held uniform, by thinning cladding in axial zone 214 c during manufacture”). 
Randall teaches constructing a fuel element with a variable cladding thickness along the longitudinal axis but does not explicitly teach the variable cladding thickness is to offset the modeled fuel strain. However, Randall teaches that “cladding thickness, fuel element shape, and/or fuel rod shape may not require uniformity, and can be individually adjusted to optimize fuel performance based on anticipated conditions at different axial positions” ([0016]). One of ordinary skill in the art could have applied the teaching of Randall to the modeled fuel strain of Ogata and through routine experimentation individually adjust the cladding thickness at different axial positions based on the anticipated operating conditions to offset the modeled fuel strain and optimize the fuel performance ([0016]), safety margins and/or operating limits ([0027]), thereby rending claim 8 obvious. 
Regarding claim 27, the above-described combination teaches all the elements of the parent claim. Ogata discloses disposing a fuel slug (Fig. 3) and in this combination Yokoyama teaches disposing a first fissionable composition (2i) within the first end section of the tubular volume but does not explicitly disclose a fuel pellet.   
Randall teaches a fuel element (Fig. 3) comprising fuel pellets (122; [0018] “pellets”). It would have been obvious to one of ordinary skill in the art to modify the method of Ogata-Yokoyama with the fuel pellets of Randall as it produces no unexpected results. Randall teaches, the “fuel elements 122, which may be, for example, cylindrical pellets, powders, prismatic solids, etc. providing fissile material for nuclear power generation” ([0018]). Therefore, it would have been obvious to a skilled artisan to select nuclear fuel pellets, a known fuel in the art, and such a design choice involves only routine skill in the art.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. “Development and Validation of ALFUS: An Irradiation Behavior and Analysis Code for Metallic Fast Reactor Fuels” in view of Yokoyama et al. US Pub 20050220251 in view of Kumaoka JPS50102473 and further in view of Ahlfed et al. US 20090252283. 
Regarding claim 26, the above-described combination teaches all the elements of the parent claim. Ogata discloses disposing a fuel slug (Fig. 3) and in this combination Yokoyama teaches disposing a first fissionable composition (2i) within the first end section of the tubular volume but does not explicitly disclose a fissionable metal sponge.  
Ahlfed teaches a fissionable composition (Fig. 3) comprising a fissionable metal sponge (70; [0053]). It would have been obvious to one of ordinary skill in the art to modify the method of Ogata-Yokoyama with the metal sponge of Ahlfed for the predictable advantage of a nuclear fuel that reduces pressure on enclosure walls by providing “a shrinkable volume that is adapted to accommodate or permit expansion of foam or porous material 70 due to thermal expansion and fission product gas release during operation of reactor” ([0055]). As Ahlfed teaches, reducing pressue on enclosure walls reduces the risk of enclosure swelling and cracking which can lead to the release of fission products ([0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646